Citation Nr: 0815119	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  07-18 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from June 1945 to November 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee that, in part, denied the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.

Attempts to locate the appellant's service medical records 
have been unsuccessful.  Apparently, his records were 
destroyed in the fire at the National Personnel Records 
Center (NPRC) in 1973.  The Board is mindful that in such a 
case there is a heightened duty to assist the veteran in 
developing the evidence that might support his claim, see 
Cuevas v. Principi, 3 Vet. App. 542 (1992), including the 
obligation to search for alternate medical records.  See 
Moore v. Derwinski, 1 Vet. App. 401 (1991).  

In April 2008, a Deputy Vice Chairman granted a motion to 
advance the appeal on the Board's docket on the basis of the 
appellant's advanced age.  See 38 U.S.C.A. § 7101; 38 C.F.R. 
§ 20.900.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  

In this case, for all intents and purposes, the appellant's 
service medical records (SMRs) have been irretrievably lost.  
In August 2006, upon request from the RO, the National 
Personnel Record Center (NPRC) responded that the appellant's 
SMRs were fire-related and could not be located.  The NPRC 
also stated that there were no Surgeon General's records for 
the appellant.  However, the RO apparently did not make a 
formal finding of the unavailability of the veteran's service 
records.  It is unclear whether the RO has attempted to 
obtain other alternative records.  

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records in this case includes: statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  The 
appellant should be afforded the opportunity to provide such 
documentation.

Review of the evidence of record reveals that the appellant 
was seen for a VA audiology consultation in August 2002.  He 
reported difficulty hearing routine conversations and said 
that he thought his right ear was worse than the left.  He 
also reported the presence of periodic tinnitus and 
significant noise exposures.  Testing demonstrated speech 
discrimination scores of 64 percent on the right and 80 
percent on the left.

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  The evidence of record indicates 
that the appellant may have been exposed to acoustic trauma 
in service by virtue of his duties as the driver of two-and-
a-half ton vehicles (as reflected on his WD AGO Form 100).  
However, no clinical opinion as to whether either the current 
hearing loss or the current tinnitus is etiologically linked 
to the veteran's in-service noise exposure has been rendered.

The appellant has not been afforded a VA medical examination.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the appellant has documented bilateral hearing loss, 
and there is medical documentation of tinnitus.  The 
appellant had some noise exposure in service.  Therefore, the 
Board finds that the duty to assist in this case requires 
that a VA medical opinion should be obtained on remand.

These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007) and any other 
applicable legal precedent is completed.  

In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
service connection claims and of what 
part of such evidence he should obtain, 
and what part the AMC/RO will yet attempt 
to obtain on his behalf.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant should also be told to 
provide any evidence in his possession 
pertinent to either one of his claims.  
38 C.F.R. § 3.159 (2006).

2.  The AMC/RO should take appropriate 
steps to secure all alternative service 
medical records for the veteran from any 
appropriate source.  Per the VA 
Adjudication Procedure Manual, the non-
exhaustive list of documents that may be 
substituted for service medical records 
in this case includes, but is not limited 
to, statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private 
physicians where a veteran may have 
sought treatment, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and insurance examinations.  Any and all 
records obtained should be associated 
with the claims file.  If there are no 
records, the RO should so specifically 
find and the documentation used in making 
that determination should be set forth in 
the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers 
(including any employee health 
facilities) who have tested his hearing 
or treated him for any hearing-related 
disorder since service.  After securing 
the necessary release(s), the AMC/RO 
should obtain those records that have not 
been previously secured.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for a VA 
examination to review the claims file, 
including all pertinent medical records, 
to examine the veteran and to provide a 
written opinion as to the etiology and 
onset of the veteran's current hearing 
loss and tinnitus.  The examiner is 
requested to provide an opinion as to the 
medical probability that any documented 
hearing-related condition is related to 
acoustic trauma the veteran may have 
experienced in service as opposed to that 
which he experienced in relation with his 
post-service occupational or recreational 
history or some other cause or causes.  
The opinions should be provided based on 
review of the claims file if the veteran 
fails to report for examination.

Specifically, the examiner is requested 
to state whether the veteran's defective 
hearing is related to any incident of 
military service, and state the reasons 
for such an opinion.  The examiner is 
also requested to state whether the 
veteran's tinnitus is related to any 
incident of military service, to his 
hearing loss or to some other cause(s).  
The examiner must state the reasons for 
each opinion rendered.  The opinion 
should include a discussion of the effect 
and significance, if any, of post-service 
noise exposure.  If these matters cannot 
be medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiners.  

5.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
examiner for corrective action.

6.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and readjudicate 
the issues of service connection for 
tinnitus and bilateral hearing loss.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

7.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

